                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    Raquel Lindblad, Tyreshia Brantley, )            Civil Action No.: 4:18-cv-01336-RBH-TER
    as an individual, and on behalf of all )
    others similarly situated,             )
                                           )
            Plaintiffs,                    )
                                           )
    v.                                     )         ORDER
                                           )
    J&L Services, Inc., Joel Pellici, Jr., )
    Rick Jakall, Carlo Hamade, and         )
    McDonald’s Corp.,                      )
                                           )
            Defendants.                    )
    ______________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b) and

    Local Civil Rule 73.02(B)(2)(e) (D.S.C.). See ECF No. 52. The Magistrate Judge recommends

    granting in part and denying in part the two pending motions to dismiss.

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           No party has filed objections to the R & R, and the time for doing so has expired.1 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the



1
           Objections were due by February 13, 2019. See ECF No. 52.
    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

    Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life & Acc.

    Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

    district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

    error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

    advisory committee’s note)).

            Having thoroughly reviewed the record, the Court finds no clear error and therefore ADOPTS

    the Magistrate Judge’s R & R [ECF No. 52]. Accordingly, the Court GRANTS IN PART AND

    DENIES IN PART the pending motions to dismiss [ECF Nos. 18 & 37] for the reasons fully explained

    in the R & R.2

            IT IS SO ORDERED.



    Florence, South Carolina                                                           s/ R. Bryan Harwell
    February 15, 2019                                                                  R. Bryan Harwell
                                                                                       United States District Judge




2
           Specifically, as to the first motion to dismiss filed by Defendants Carlo Hamade, J&L Services, Inc., Rick
Jakall, and Joel Pellici, Jr. (ECF No. 18), the Court (1) denies it as to Plaintiff Lindblad’s hostile work environment
in violation of Title VII, (2) grants it as to wrongful termination in violation of South Carolina public policy and
negligent/reckless supervision and retention, and (3) denies it as to discrimination and hostile work environment in
violation of 42 U.S.C. § 1981. See R & R at pp. 13, 21.
           As to the second motion to dismiss filed by Defendant McDonald’s Corp. (ECF No. 37), the Court (1) grants
it as to both Plaintiffs’ Title VII claims, Plaintiff Lindblad’s claim for wrongful termination in violation of South
Carolina public policy, and Plaintiff Lindblad’s negligent/reckless supervision and retention claims, and (2) denies
it as to both Plaintiffs’ discrimination, hostile work environment in violation and retaliation in violation of 42 U.S.C.
§ 1981 claims. See R & R at pp. 20–21.

                                                                2
